Citation Nr: 0526314	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Whether the appellant's income is excessive for the purpose 
of entitlement to payment of death pension benefits.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  He died in December 2003, and the appellant is 
his surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied entitlement to death 
pension benefits due to excess income.  In March 2005, the 
Board remanded this case.  


FINDINGS OF FACT

1.  The veteran died in December 2003.

2.  The appellant's income exceeded the applicable statutory 
level for the annualized period in which the income was 
received.


CONCLUSION OF LAW

The appellant does not meet the income criteria for improved 
death pension benefit.  38 U.S.C.A. §§ 101, 1503, 1521, 1541, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.21, 3.23, 3.271, 
3.272, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  

VA satisfied its duty to notify by means of May 2004 and 
April 2005 letters from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that she should submit 
pertinent evidence in her possession per 38 C.F.R. 
§ 3.159(b)(1).  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the June 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The claimant has repeatedly been requested to 
submit additional financial information.  She has not done 
so.  The Board cannot assist her in obtaining financial 
information regarding medical bills of the veteran if she 
does not respond.  While VA has a duty to assist in the 
development of the claim, the claimant has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

The evidence of record reveals that the veteran died in 
December 2003.  The appellant filed a claim of entitlement to 
improved death pension benefits which was received at the RO 
in January 2004. 

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  For purposes of improved death 
pension, payments of any kind from any source are counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

The types of income which are excluded are set forth under 38 
C.F.R. § 3.272.  That regulation specifically excludes 
welfare benefits; maintenance benefits furnished by a 
relative, friend, or a charitable organization; VA pension 
benefits; casualty loss reimbursement; profit from the sale 
of property; joint accounts; medical expenses; expenses of 
last illnesses, burials, and just debts; educational 
expenses; a portion of the beneficiary's children's income; 
Domestic Volunteer Service Act Programs payments; 
distributions of funds under 38 U.S.C. § 1718; survivor 
benefit annuities; Agent Orange settlement payments; 
restitution to individuals of Japanese ancestry; cash 
surrender value of life insurance policies; income received 
by American Indian beneficiaries from trust or restricted 
lands; Radiation Exposure Compensation Act payments; and 
Alaska Native Claims Settlement Act payments.

As noted, the exclusions from a surviving spouse's countable 
income for purposes of determining entitlement such pension 
generally include the veteran's final expenses, such as the 
expenses of the veteran's just debts, last illness and 
burial.  38 C.F.R. § 3.272(h).

Prior to February 28, 2002, 38 C.F.R. § 3.272(h) stated that 
expenses specified in paragraphs (h)(1) and (h)(2) of this 
section which are paid during the calendar year following 
that in which death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.   Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  Any such 
expenses paid subsequent to death but prior to date of 
entitlement are not deductible.  As of February 28, 2002, the 
last sentence as set forth above was eliminated from the 
regulation.

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.  Effective December 1, 2003, 
it was $6,634.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. § 3.23; 
VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, Appendix B.

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  For the 
purpose of determining initial entitlement, the monthly rate 
of pension payable to the beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. § 
3.273.

Except as otherwise provided, the effective date of an 
evaluation and award of pension based on an original claim 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of death pension for which application is received within 45 
days from the date of death of a veteran, however, shall be 
the first day of the month in which the death occurred, 
otherwise, date of receipt of the claim.  38 U.S.C.A. § 
5110(d)(2); 38 C.F.R. § 3.400(c)(3)(ii).

The appellant applied for VA death benefits within 45 days of 
the veteran's death.  Thus, benefits could commence December 
1, 2003, if she is entitled.  

With regard to the veteran's final expenses, 38 C.F.R. § 
3.272(h) states that expenses specified in paragraphs (h)(1) 
and (h)(2) of this section which are paid during the calendar 
year following that in which death occurred may be deducted 
from annual income for the 12-month annualization period in 
which they were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.

In this case, the veteran's funeral bill is of record.  
However, the funeral home indicated that this bill was not 
paid.  Thus, that expense would not be deducted from income 
as a paid expense.  The appellant has also referenced bills 
from the veteran's last illness.  However, she did not submit 
any evidence that she paid out any money to include those for 
the veteran's final expenses.  She has not submitted any 
evidence showing that she has unreimbursed medical expenses 
of her own.  Both the RO and the Board encouraged her to 
submit evidence, but she did not do so.  Although the Board 
is sympathetic with her financial situation, she was 
repeatedly requested to submit evidence which she did not do.  
Unfortunately, the Board cannot presume to know what her 
expenses have been in the past or are at this time.  

The record shows that the appellant's sole income consisted 
of Social Security benefits of $1,213.60 per month, which 
annually totals $14,563.20.  The Board notes that income 
derived from Social Security benefits is not excluded from 
countable income.  As noted, a widow without dependents 
cannot receive improved death pension benefits if her income 
is above a certain level.  Effective December 1, 2003, income 
cannot exceed $6,634.  Since her income exceeded the 
statutory limit, the appellant is not entitled to VA 
nonservice-connected pension benefits.

The Board is sympathetic to the appellant's loss of her 
husband, the veteran.  However, the Board is bound within the 
parameters of VA laws and regulations.  Unfortunately, the 
positive and negative evidence is not in equipoise.  
Therefore, the doctrine of the benefit of the doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 1991).  The claim 
must be denied.  


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


